EXHIBIT 10.2
FORM OF
ESCROW AGREEMENT
THIS ESCROW AGREEMENT (this “Agreement”) is made and entered into as of  _____ 
 _____, 2010 (the “Effective Date”), by and among United Western Bank, a federal
savings bank (“Buyer”), United Western Bancorp, Inc., a Colorado corporation and
the sole stockholder of Buyer (“Parent”), Legent Group, LLC, a Delaware limited
liability company (“Member”), and [Wells Fargo Bank, National Association], as
escrow agent (the “Escrow Agent”).
WHEREAS, Buyer, Parent, Member and Henry C. Duques, an individual and the
controlling member of Member (“Duques”), have entered into that certain Purchase
Agreement, dated as of June 9, 2010 (the “Purchase Agreement”), pursuant to
which, among other things, Buyer is purchasing from Member all of the issued and
outstanding units of membership interest of Legent Clearing LLC, a Delaware
limited liability company;
WHEREAS, the Purchase Agreement contemplates that Buyer will deposit a portion
of the Cash Purchase Price with the Escrow Agent in order to secure certain
obligations of Member and Duques under the Purchase Agreement, such amount to be
held by the Escrow Agent in accordance with the terms and conditions hereof; and
WHEREAS, capitalized terms used herein which are not otherwise defined herein
shall have the meanings ascribed to them in the Purchase Agreement.
NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
ARTICLE I
ESTABLISHMENT OF ESCROW
1.1 Upon execution hereof, Buyer hereby delivers to the Escrow Agent the amount
of $6,000,000 (such amount, together with any interest, dividends and other
income earned thereon, the “Escrowed Funds”), in immediately available funds.
The Escrow Agent hereby acknowledges receipt of the Escrowed Funds.
1.2 Buyer, Parent and Member hereby appoint the Escrow Agent, and the Escrow
Agent hereby agrees to serve, as the escrow agent subject to the terms and
conditions set forth herein. The Escrow Agent agrees to hold the Escrowed Funds
in a separate and distinct account (the “Escrow Account”) in accordance with the
terms and conditions of this Agreement. The Escrow Agent shall not distribute or
release any of the Escrowed Funds except in accordance with the express terms
and conditions of this Agreement.

 

 



--------------------------------------------------------------------------------



 



ARTICLE II
INVESTMENT OF ESCROWED FUNDS
2.1 The Escrow Agent shall accept, hold and safeguard the Escrowed Funds during
the term of this Agreement and shall invest the Escrowed Funds in [insert title
of initial account/investment], or in such other investment as Buyer and Member
shall jointly instruct the Escrow Agent in writing (the [insert title of initial
account/investment] or such other investment, the “Permitted Investment”). All
income earned on the Escrowed Funds will accrue for the benefit of Member.
2.2 As and when any amount is needed for a distribution under this Agreement,
the Escrow Agent shall cause a sufficient amount of the Permitted Investment to
be converted into cash. The Escrow Agent shall not be liable for any loss or
liability arising in respect of the Permitted Investment except to the extent
that such loss or liability arose from the Escrow Agent’s gross negligence,
willful misconduct or breach of this Agreement. The Escrow Agent is hereby
authorized, in making or disposing of any Permitted Investment, to deal with
itself (in its individual capacity) or with any one or more of its Affiliates,
whether it or any such Affiliate is acting as agent of the Escrow Agent or for
any third person or dealing as principal for its own account.
2.3 The Escrow Agent shall mail to Buyer and Member a written accounting of all
Permitted Investments and other transactions relating to the Escrowed Funds not
less frequently than quarterly.
ARTICLE III
NON-CLAIM DISBURSEMENTS
3.1 After the Final Cash Purchase Price is finally determined pursuant to
Section 2.3 of the Purchase Agreement, Buyer and Member shall, if the Final Cash
Purchase Price is less than the Estimated Cash Purchase Price, deliver to the
Escrow Agent a joint written instruction authorizing and directing the Escrow
Agent to disburse to Buyer from the Escrowed Funds the amount set forth in such
instruction. As soon as practicable following receipt of such joint written
instruction, but in any event no later than five (5) business days thereafter,
the Escrow Agent shall disburse to Buyer, by wire transfer of immediately
available funds, the amount set forth therein; provided, however, that if the
amount set forth therein exceeds $350,000, then Member shall immediately remit
to the Escrow Agent, in replenishment of a portion of the Escrowed Funds
disbursed to Buyer pursuant to this Section 3.1, cash in the amount by which the
amount set forth in such joint written instruction exceeds $350,000, in
immediately available funds, and the Escrow Agent shall deliver to Buyer and
Member an acknowledgement of its receipt of such payment from Member as promptly
as practicable after receipt thereof.
3.2 On the 15-month anniversary of the Effective Date (the “First Release
Date”), Buyer and Member shall deliver to the Escrow Agent a joint written
instruction authorizing and directing the Escrow Agent to disburse to Member
from the Escrowed Funds an amount equal to: (a) $1,000,000 minus (b) the sum of
(i) all Escrowed Funds disbursed to Buyer on or prior to the First Release Date
pursuant to Article IV hereof plus (ii) all Escrowed Funds reserved as of the
First Release Date in connection with any Claim made pursuant to Article IV
hereof that is pending, unresolved or unpaid as of the First Release Date. As
soon as practicable following receipt of such joint written instruction, but in
any event no later than five (5) business days thereafter, the Escrow Agent
shall disburse to Member, by wire transfer of immediately available funds, the
amount set forth therein.

 

2



--------------------------------------------------------------------------------



 



3.3 On the second anniversary of the Effective Date (such second anniversary,
the “Second Release Date”), Buyer and Member shall deliver to the Escrow Agent a
joint written instruction authorizing and directing the Escrow Agent to disburse
to Member from the Escrowed Funds an amount equal to: (a) the remaining amount
of the Escrowed Funds (including all income earned thereon) minus (b) the sum of
(i) an amount (the “Litigation Claims Amount”) determined by Guy A. Gibson and
Michael J. McCloskey (or their respective successors in office if either of them
is no longer employed by Buyer or Parent at such time), acting in good faith but
otherwise in their sole discretion, that represents such individuals’ best
estimate of the total amount for which Member may be liable pursuant to
Section 7.2 of the Purchase Agreement with respect to all Litigation Claims
existing as of the Second Release Date plus (ii) all Escrowed Funds reserved as
of the Second Release Date in connection with any Claim (other than Litigation
Claims) made pursuant to Article IV hereof that is pending, unresolved or unpaid
as of the Second Release Date (collectively, the “Final Pending Claims”). As
soon as practicable following receipt of such joint written instruction, but in
any event no later than five (5) business days thereafter, the Escrow Agent
shall disburse to Member, by wire transfer of immediately available funds, the
amount set forth therein.
ARTICLE IV
CLAIM DISBURSEMENTS; DISPUTE OF CLAIMS
4.1 If, and to the extent that, Buyer or Parent in good faith determines that
Member or Duques is under an indemnification obligation pursuant to Section 7.1
or 7.2 of the Purchase Agreement, Buyer or Parent, as the case may be, shall
deliver to each of the Escrow Agent and Member a notice (each, a “Claim Notice”)
of such claim (each, a “Claim”) against the Escrow Account, stating the amount
of such Claim and setting forth a brief description with reasonable specificity
of the facts upon which such Claim is based and a reference to the provision or
provisions of the Purchase Agreement under which such Claim is being made. Buyer
or Parent, as the case may be, shall also deliver to the Escrow Agent written
proof of delivery to Member of a copy of such Claim Notice (which proof may
consist of the facsimile confirmation if sent by facsimile, the signed receipt
if delivered by hand or a photocopy of the overnight courier receipt). In the
event that a Claim Notice relates to a Litigation Claim, such Claim Notice shall
be accompanied by documentation showing with reasonable specificity the basis
for the amount specified in such Claim Notice. Unless the Escrow Agent receives
a timely Objection Notice from Member pursuant to Section 4.2(a) hereof, the
Escrow Agent shall disburse to Buyer or Parent, as the case may be, by wire
transfer of immediately available funds, a portion of the Escrowed Funds equal
to the amount specified in the Claim Notice. If the Escrow Agent does receive a
timely Objection Notice from Member pursuant to Section 4.2(a) hereof, the
Escrow Agent shall disburse to Buyer or Parent, as the case may be, by wire
transfer of immediately available funds, a portion of the Escrowed Funds equal
to the portion, if any, of the amount specified in the Claim Notice that is not
being contested by Member pursuant to the Objection Notice.

 

3



--------------------------------------------------------------------------------



 



4.2 (a) Member shall have the right to dispute any Claim against the Escrow
Account within 15 business days following receipt by Member of a copy of a Claim
Notice by delivering to the Escrow Agent and Buyer or Parent, as the case may
be, written notice (an “Objection Notice”) that Member disputes the matter or
matters underlying such Claim Notice either with respect to the validity or the
amount of the Claim (or both); provided, however, that Member shall not be
entitled to dispute any Litigation Claim if the applicable Claim Notice is
accompanied by documentation showing with reasonable specificity the basis for
the amount specified in such Claim Notice. Each Objection Notice shall include
the basis of the objection and a description of the portion of the Claim that is
being contested by Member.
(b) Upon timely receipt of an Objection Notice, the Escrow Agent shall not make
any delivery of the contested portion of the applicable Claim, except upon
receipt of (i) a joint written instruction from Buyer or Parent, as the case may
be, and Member authorizing the release to Buyer or Parent, as the case may be,
of the contested portion of the applicable Claim or (ii) a Final Order (as
defined below); provided, however, that the Escrow Agent shall reserve a portion
of the Escrowed Funds equal to the amount of the contested portion of the
applicable Claim until such time as it receives such joint written instruction
or Final Order. As soon as practicable following receipt of such joint written
instruction or Final Order, but in any event no later than five (5) business
days thereafter, the Escrow Agent shall disburse, by wire transfer of
immediately available funds, the amount or amounts set forth therein to the
recipient or recipients set forth therein. Buyer, Parent and Member agree to
negotiate in good faith to resolve as promptly as practicable any Claim or
portion thereof that is the subject of an Objection Notice.
4.3 (a) For purposes of this Agreement, a “Final Order” shall mean a final
judgment of a court of competent jurisdiction having the authority to determine
the amount of, and liability with respect to, any Claim, and the denial of, or
expiration of all rights to, an appeal related thereto.
(b) The Escrow Agent shall be entitled to receive and may conclusively rely upon
an opinion of counsel from Buyer’s, Parent’s or Member’s respective legal
counsel accompanying each Final Order, to the effect that the relevant court had
authority to determine the amount and liability with respect to the Claim and
that such court has rendered a final judgment for which all related rights to
appeal have been denied or expired. In the event that Buyer’s, Parent’s or
Member’s respective legal counsel disagree on the existence of a Final Order,
the Escrow Agent shall be entitled to rely upon the decision of a court of
competent jurisdiction.
ARTICLE V
COMPENSATION; EXPENSES
In consideration for its services as Escrow Agent, the Escrow Agent shall be
entitled to receive the compensation set forth in Exhibit A attached hereto, as
well as the reimbursement of all reasonable out-of-pocket costs and expenses
actually incurred by the Escrow Agent in the performance of its duties
hereunder. Such compensation and expenses shall be paid 50% by Buyer and 50% by
Member (via disbursement from the Escrowed Funds).

 

4



--------------------------------------------------------------------------------



 



ARTICLE VI
EXCULPATION AND INDEMNIFICATION
6.1 The obligations and duties of the Escrow Agent are confined to those
specifically set forth in this Agreement. In the event that any of the terms and
provisions of any other agreement between any of the parties hereto conflict or
are inconsistent with any of the terms and provisions of this Agreement, the
terms and provisions of this Agreement shall govern and control in all respects.
The Escrow Agent shall not be subject to, nor be under any obligation to
ascertain or construe the terms and conditions of, any other instrument, whether
or not now or hereafter deposited with or delivered to the Escrow Agent or
referred to in this Agreement, nor shall the Escrow Agent be obligated to
inquire as to the form, execution, sufficiency or validity of any such
instrument nor to inquire as to the identity, authority or rights of the person
or persons executing or delivering same.
6.2 The Escrow Agent shall not be personally liable for any act that it may do
or omit to do hereunder in good faith and in the exercise of its own best
judgment. Any act done or omitted to be done by the Escrow Agent pursuant to the
advice of its attorneys shall be deemed conclusively to have been performed or
omitted in good faith by the Escrow Agent.
6.3 If the Escrow Agent is notified of any dispute, disagreement or legal action
involving Buyer, Parent, Member, Duques or any other Person relating to or
arising in connection with the Escrow Account, the Escrowed Funds or the
performance of the Escrow Agent’s duties under this Agreement, the Escrow Agent
will not be required to determine the controversy or to take any action
regarding it. The Escrow Agent may hold all documents and funds and may wait for
settlement of any such controversy by final appropriate legal proceedings,
arbitration, or other means as, in the Escrow Agent’s discretion, it may
require. In such event, the Escrow Agent will not be liable for interest (other
than as provided in this Agreement) or damages resulting therefrom.
6.4 Buyer and Member hereby agree, jointly and severally, to indemnify and hold
the Escrow Agent harmless from and against all out-of-pocket costs, damages,
judgments, reasonable attorneys’ fees, expenses, obligations and liabilities of
every kind and nature which the Escrow Agent may incur, sustain or be required
to pay in connection with or arising out of this Agreement, unless the
aforementioned results from the Escrow Agent’s gross negligence, willful
misconduct or breach of this Agreement, and to pay the Escrow Agent on demand
the amount of all such costs, damages, judgments, reasonable attorneys’ fees,
expenses, obligations and liabilities. The costs and expenses of enforcing this
right of indemnification also shall be paid 50% by Buyer and 50% by Member (via
disbursement from the Escrowed Funds). The foregoing indemnities in this
paragraph shall survive the resignation or substitution of the Escrow Agent or
the termination of this Agreement.
6.5 If the Escrowed Funds are at any time attached, garnished or levied upon
under any court order or in case the payment of any such Escrowed Funds is
stayed or enjoined by any court order, or in case any order, judgment or decree
is made or entered by any court affecting such Escrowed Funds or any portion
thereof, then in any of such events, the Escrow Agent is authorized, in its sole
discretion, to rely upon and comply with any such order, writ, judgment or
decree which it is advised by legal counsel is binding upon it. If the Escrow
Agent complies with any such order, writ, judgment or decree, it will not be
liable to any of the parties to this Agreement or to any other Person by reason
of such compliance even though such order, writ, judgment or decree may be
subsequently reversed, modified, annulled, set aside or vacated.

 

5



--------------------------------------------------------------------------------



 



6.6 No provision of this Agreement shall require the Escrow Agent to risk or
advance its own funds or otherwise incur any financial liability or potential
financial liability in the performance of its duties or the exercise of its
rights hereunder.
ARTICLE VII
TAXES AND REPORTS
7.1 The parties hereto agree that, for tax reporting purposes, the investment
earnings, including interest, dividends and other income, from the investment of
the Escrowed Funds (collectively, the “Escrow Earnings”) shall, as of the end of
each calendar year and to the extent required by the Internal Revenue Service
(the “IRS”), be reported as having been earned by Member. The parties hereto
further agree that (a) all parties hereto shall file all Tax Returns consistent
with the foregoing treatment and (b) the Escrow Agent will report income,
including, without limitation, the filing of Form 1099 with the IRS, consistent
with such treatment.
7.2 In order to permit Member to satisfy its tax obligations hereunder, as soon
as practicable following the end of each calendar quarter and upon the
Termination Date, the Escrow Agent shall provide a report to Member indicating
the amount of taxable income or gain realized on the Escrowed Funds during such
calendar quarter or the period from the most recent calendar quarter to the
Termination Date, as applicable.
7.3 The Escrow Agent shall be responsible only for income reporting to the IRS
with respect to income earned on the Escrowed Funds, including, without
limitation, filing Form 1099 with the IRS. The Escrow Agent shall have no other
duties or responsibilities with respect to administering tax withholding,
payments or reporting for any Person receiving distributions pursuant to this
Agreement.
7.4 Unless Member shall otherwise provide in writing to the Escrow Agent prior
to the end of any calendar year, as soon as practicable following the end of
each calendar year, the Escrow Agent shall distribute to Member an amount of
cash equal to forty percent (40%) of the Escrow Earnings, in addition to and
regardless of any required IRS back-up withholding or non-resident alien
withholding that the Escrow Agent has already performed for Member in accordance
with the Internal Revenue Code of 1986, as amended.
7.5 Each of the parties hereby agrees to provide the Escrow Agent with executed
IRS Form W-9 or W-8 and such other forms and documents that the Escrow Agent may
reasonably request.
ARTICLE VIII
TERMINATION OF AGREEMENT
This Agreement shall terminate on the earlier of (a) the date on which all
amounts held in the Escrow Account have been disbursed according to the terms
hereof or (b) the date on which Litigation Claims existing as of the Second
Release Date and all Final Pending Claims have been finally resolved and the
Escrow Agent has paid all amounts relating thereto in accordance with the
provisions of Article IV hereof (such earlier date, the “Termination Date”). The
Escrow Agent shall, on the business day next succeeding the Termination Date,
disburse to Member any remaining amount of the Escrowed Funds (including all
income earned thereon). The rights and obligations of the parties hereto shall
survive the termination hereof.

 

6



--------------------------------------------------------------------------------



 



ARTICLE IX
RESIGNATION OF ESCROW AGENT
The Escrow Agent may resign at any time upon giving at least thirty (30) days’
prior written notice to Member, Buyer and Parent; provided, however, that no
such resignation shall become effective until the appointment of a successor
escrow agent which shall be accomplished as follows. Member and Buyer shall use
their respective reasonable best efforts to select a successor escrow agent
within thirty (30) days after receiving such notice. If Member and Buyer fail to
appoint a successor escrow agent within such time, the Escrow Agent shall have
the right to appoint a successor escrow agent. The successor escrow agent shall
execute and deliver an instrument accepting such appointment and it shall,
without further acts, be vested with all the estates, properties, rights, powers
and duties of the predecessor escrow agent as if originally named as escrow
agent. Upon delivery of such instrument, the Escrow Agent shall be discharged
from any further duties and liability under this Agreement. The Escrow Agent
shall be paid any outstanding fees and expenses prior to transferring assets to
a successor escrow agent.
ARTICLE X
NOTICES
10.1 All notices required by this Agreement shall be in writing and shall be
deemed to have been received (a) the same business day if sent by facsimile
transmission (with a confirming copy sent the same business day by registered or
certified mail), or by hand delivery (with signed return receipt), or (b) the
next business day if sent by nationally recognized overnight courier, in any
case to the respective addresses as follows:
If to Member:
Legent Group, LLC
1239 North 138th Circle
Omaha, Nebraska 68154-5100
Attention: David P. Bailis
Facsimile: (402) 964-0192

 

7



--------------------------------------------------------------------------------



 



(with a copy to)
Sidley Austin LLP
1 South Dearborn Street
Chicago, Illinois 60603
Attention: Frederick C. Lowinger
                 Luke J. Valentino
Facsimile: (312) 853-7036
If to Buyer or Parent:
United Western Bank
700 17th Street, Suite 2100
Denver, CO 80202
Attention: Theodore J. Abariotes
Facsimile: (303) 390-0952
(with a copy to)
Hunton & Williams LLP
1445 Ross Avenue, Suite 3700
Dallas, TX 75202
Attention: Allen McConnell
Facsimile: (214) 740-7147

If to the Escrow Agent:
                                                            
                                                            
                                                            
                                                            
Attention:                                         
Facsimile:                                         
or to such other Person or address as any party hereto may furnish to the other
parties hereto in writing.
ARTICLE XI
GOVERNING LAW
This Agreement, and all disputes between the parties under or relating to this
Agreement or the facts and circumstances leading to its execution, whether in
contract, tort or otherwise, shall be construed and interpreted according to the
internal laws of the State of Delaware, excluding any choice of law rule or
principle that may result in the application of the laws of another
jurisdiction.

 

8



--------------------------------------------------------------------------------



 



ARTICLE XII
AUTOMATIC SUCCESSION
Any bank or corporation into which the Escrow Agent may be merged or with which
it may be consolidated, or any bank or corporation to whom the Escrow Agent may
transfer all or substantially all of its escrow business, shall be the successor
to the Escrow Agent without the execution or filing of any paper or any further
act on the part of any of the parties hereto, anything herein to the contrary
notwithstanding.
ARTICLE XIII
MISCELLANEOUS
13.1 Member, Buyer, Parent and the Escrow Agent may amend, modify and/or
supplement this Agreement as they may mutually agree in writing.
13.2 This Agreement may be executed in one or more counterparts (including,
without limitation, by facsimile or portable document format (PDF)), each of
which shall be deemed an original, but all of which together shall constitute
but one and the same Agreement.
13.3 Except as expressly provided herein, the rights and obligations of a party
hereunder may not be assigned, transferred or encumbered without the prior
written consent of the other parties. Subject to the foregoing, this Agreement
shall be binding upon, inure to the benefit of, and be enforceable by the
respective successors and permitted assigns of the parties hereto. Nothing
contained herein shall be deemed to confer upon any third party any right or
remedy under or by reason of this Agreement.
13.4 The headings used in this Agreement are for convenience only and shall not
constitute a part of this Agreement.
13.5 The parties agree that if any provision of this Agreement shall under any
circumstances be deemed invalid or inoperative this Agreement shall be construed
with the invalid or inoperative provisions deleted and the rights and
obligations of the parties shall be construed and enforced accordingly.
[Remainder of page intentionally left blank; signature page follows.]

 

9



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first written above.

            BUYER:

UNITED WESTERN BANK
      By:           Name:           Title:           PARENT:

UNITED WESTERN BANCORP, INC.
      By:           Name:           Title:           MEMBER:

LEGENT GROUP, LLC
      By:           Name:           Title:           THE ESCROW AGENT:

[WELLS FARGO BANK, NATIONAL ASSOCIATION]
      By:           Name:           Title:      

[Signature Page to Escrow Agreement]

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
ESCROW AGENT COMPENSATION
[To be provided by Escrow Agent]

 

 